Citation Nr: 1645850	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  03-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a left foot disorder, claimed as secondary to a head injury. 

2. Entitlement to service connection for migraine headaches, claimed as secondary to a head injury. 

3. Entitlement to service connection for a seizure disorder, claimed as secondary to a head injury. 

4. Entitlement to service connection for the residuals of a jaw injury. 

5. Entitlement to a rating in excess of 40 percent for a right shoulder disability.

6. Entitlement to a compensable rating for hearing loss.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1979, plus an earlier period of active duty for training from October 1974 to February 1975.

These matters initially came before the Board of Veterans' Appeal (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

In July 2016, prior to the promulgation of a decision in the appeal, the Veteran via his representative, notified VA that he was withdrawing his appeals as to the claims for service connection for a left foot disorder, migraine headaches, a seizure disorder, and residuals of a jaw injury as well as higher ratings for a right shoulder disability and hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of appeals as to the claims for service connection for  a left foot disorder, migraine headaches, a seizure disorder, and residuals of a jaw injury as well as higher ratings for a right shoulder disability and hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2016, prior to the promulgation of a decision in the appeal, the Veteran via his representative, notified VA that he was withdrawing his appeals to the claims for service connection for a left foot disorder, migraine headaches, a seizure disorder, and residuals of a jaw injury as well as higher ratings for a right shoulder disability and hearing loss.  See letter from the Veteran's representative dated July 18, 2016.  Therefore, there remains no allegation of error of fact or law for appellate consideration with respect to these issues, the Board does not have jurisdiction to review them, and they are dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


ORDER

The appeal of the denial of the claim of service connection for a left foot disorder is dismissed.

The appeal of the denial of the claim of service connection for migraine headaches is dismissed.

The appeal of the denial of the claim of service connection for a seizure disorder is dismissed.

The appeal of the denial of the claim of service connection for residuals of a jaw injury is dismissed.

The appeal of the denial of the claim for a rating in excess of 40 percent for a right shoulder disability is dismissed. 

The appeal of the denial of the claim for a compensable rating for hearing loss is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


